Citation Nr: 1547857	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-21 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for condyloma accumminata, claimed as penile lesions.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a cyst on the right eye.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a scar on the nose.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a November 2014 hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The Board notes that the psychiatric claim on appeal has previously been developed to include posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include his claimed symptoms.

The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 1985 rating decision, the RO denied service connection for a psychiatric disorder, a cyst on the right eye, and a scar or bruise on the nose.  In an October 1985 decision, the Board denied service connection for penile lesions.  In October 1998, the Board denied a claim to reopen service connection for a psychiatric disability.  These decisions were not appealed.

2.  In an April 2010 rating decision, the RO declined to reopen the service connection claims for a psychiatric disorder, condyloma accumminata (penile lesions), a cyst on the right eye, and a scar on the nose, and the decision was final.

3.  The evidence received since the April 2010 RO decision regarding the psychiatric disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

4.  The evidence added to the record since the last final decision in April 2010 is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claims for service connection for condyloma accumminata (penile lesions), a cyst on the right eye, and a scar on the nose, and does not create a reasonable possibility of an allowance of the claims.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied the claim for service connection for a psychiatric disorder, condyloma accumminata (penile lesions), a cyst on the right eye, and a scar on the nose was final.  38 U.S.C.A. § 7105  (West 2014); 38. C.F.R. § 20.1100, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has not been received to reopen the claim for service connection for condyloma accumminata, claimed as penile lesions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has not been received to reopen the claim for service connection for a cyst on the right eye.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence has not been received to reopen the claim for service connection for a scar on the nose.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000).

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In July 2011, the Veteran received notice with respect to his claims to reopen the previously denied claims for service connection for the issues on appeal.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claims and was provided with the definition of new and material evidence.

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Finally, as the Veteran's claims of service connection for condyloma accumminata, a cyst on the right eye, and a scar on the nose are not reopened herein, there is no obligation on the part of VA to provide medical examinations or opinions in connection with those issues.  The issue of service connection for an acquired psychiatric disorder is remanded for a new examination as discussed below.  Thus, the Board finds that VA has fully satisfied the duty to assist.

II.  Analysis

The RO initially denied service connection for a psychiatric condition (claimed originally as a nervous condition), removal of cyst on the right eye, surgery on the penis, and a bruise on the nose in March 1985 due to a finding that there was no connection to service for any of the conditions.  The Veteran did not appeal that decision with regards to service connection for a nervous condition, a cyst on the right eye, or a bruise on the right nose and thus that decision is final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.  The Veteran appealed the issue that was recharacterized as residuals of penile lesions which was denied by the Board of Appeals in a final decision dated in October 1985.

Since that time, the Veteran has filed to reopen each of these claims on several occasions.  The RO denied reopening each of the issues in a January 1996 decision.  From that decision, the Veteran only appealed the issue of reopening service connection for a psychiatric disorder.  A denial from the Board in November 1998 on that issue was not appealed and became final.  The RO again denied reopening the issue of service connection for a psychiatric disorder in August 1999 and April 2004, which were not appealed.  The RO denied reopening each of the issues on appeal in March 2010 and April 2010.  The Veteran was notified of the April 2010 rating decision on April 22, 2010.  The Veteran did not file a Notice of Disagreement within one year of that date or submit .  Therefore, the decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order to establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Acquired Psychiatric Disorder

The Veteran submitted an application to reopen his claim for service connection for PTSD in April 2011.  The evidence received since the April 2010 rating decision includes a VA examination.  The Board finds that some of the evidence received since the April 2010 rating decision is new in that it was not previously of record. The examination report provides some indication that the Veteran's mental condition may be related to an incident in service.  He has had a diagnosis of schizophrenia since 1980 and at prior examinations no such connection was made by an examiner.

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a nexus between the Veteran's mental health and service was one of the bases for the previous denial, the evidence that there may be a connection is new and material.  As new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

Condyloma Accumminata, a Cyst on the Right Eye, 
and a Scar on the Nose

The pertinent evidence of record at the time of the March 1985 RO decision denying service connection for a bruise on the nose and a cyst on the eye included service treatment records and post-service treatment records.  Neither of the conditions were discussed or documented in the medical records.  Regarding the issue of service connection for penile lesions, the evidence of record at the time of the October 1985 Board decision included service and post-service medical records.  The evidence indicated the only in-service treatment for a genital condition was gonorrhea in April 1969.  His separation examination in October 1969 showed a normal genitourinary system.  Following service, a June 1970 VA treatment record indicated treatment for condylomata.  Post-service records also showed treatment for gonorrhea in 1976 and 1981.  The Board denied the claim as the Veteran's treatment of gonorrhea during service was unrelated to his later episodes of gonorrhea or condyloma.

In the March and April 2010 rating decisions, the RO denied a claim to reopen the issue of service connection for a scar to the nose because the post-service treatment records failed to "show that [the Veteran] was treated for, or that [he was] noted to have a scar of the nose or nasal region.  "Similarly, the issue of service connection for penial lesions was denied because none of the VA or private treatment records dated in the 2000s show treatment or diagnosis of condyloma accumminata.  Similarly, the RO noted that none of the VA or private treatment records since the prior denial show any treatment or discussion of a cyst on the eye, past or current.

Evidence received since the April 2010 rating decision includes additional treatment records.  Most of those records concern the Veteran's psychiatric condition.  The records offer no new information regarding a nose scar, penial lesions, or a cyst on the eye.

Evidence received since the April 2010 rating decision also includes contentions by the Veteran, some made during the November 2014 hearing before the undersigned Veterans Law Judge.  The Veteran continues to assert that he was scratched on the nose during a fight in service, that he had a cyst on his right eye and he has condyloma accumminata.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the 1985, 1996, 2003, and 2010 rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, there are no medical records supporting the Veteran's contentions.  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claims for service connection for condyloma accumminata, a cyst on the right eye, or scar on the nose.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder and the appeal is granted to this limited extent.

The claim to reopen the previously denied claim for service connection for condyloma accumminata, claimed as penile lesions, is denied.

The claim to reopen the previously denied claim for service connection for a cyst on the right eye is denied.

The claim to reopen the previously denied claim for service connection for or a scar on the nose is denied.


REMAND

The Veteran claims he developed his psychiatric condition after a sexual encounter during service.  The STRs do not show treatment or diagnosis of a mental health condition.  However, the Veteran has been treated for psychiatric issues for many years beginning with a diagnosis of schizophrenia in 1980.  At the most recent VA examination in December 2012, the examiner provided the following opinion: "The consensual homosexual encounter was very distressing to the Veteran and caused him a great deal of distress.  He still feels tremendous guilt about it.  For that reason the encounter may well have contributed to his current mental health issues."  The Board cannot make a decision based on that opinion because it is speculative.  Therefore, a new examination should be conducted and the examiner should provide an opinion on whether the Veteran's mental health condition is related to an incident in service that assumes the sexual encounter occurred.

In order to determine whether the Veteran's psychiatric condition is related to service, including the sexual encounter described by the Veteran, a new VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.

All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following:

Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of any psychiatric disorder diagnosed, to include whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated psychiatric disorder is related to the Veteran's military service, to include consideration of the homosexual encounter described by the Veteran at the November 2014 hearing before the Board and at the December 2012 VA examination.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


